457 F.2d 428
UNITED STATES of America, Plaintiff-Appellee,v.J. C. RAMSEY, Defendant-Appellant.
No. 71-2433.
United States Court of Appeals,Ninth Circuit.
March 28, 1972.

Frank Duncan, Los Angeles, Cal., for defendant-appellant.
William D. Keller, U. S. Atty., David H. Anderson, Eric A. Nobles, Richard L. Jaeger, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Before KOELSCH, DUNIWAY and GOODWIN, Circuit Judges.
PER CURIAM:


1
J. C. Ramsey was sentenced to serve four concurrent terms of ten years each, upon his conviction on four counts of an indictment in which he was charged with various crimes involving heroin (21 U.S.C. Sec. 174, 26 U.S.C.A. Sec. 4705(a)).


2
On this appeal he urges two points for reversal.


3
The first is without merit.  Entrapment does not appear on the record as a matter of law. To the contrary, the evidence on that issue was in conflict.


4
The second need not be considered.  In substance, it is that the trial court committed plain error in failing to give a particular instruction; however, the instruction would have related exclusively to the crime charged in but one of the several counts.  As noted earlier, there were convictions on multiple counts and the sentences on each were of the same length and were to run concurrently.  The "concurrent sentence" rule applies.  Hirabayashi v. United States, 320 U.S. 81, 85, 63 S. Ct. 1375, 87 L. Ed. 1774 (1943).


5
Affirmed.